Exhibit 10.1

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement is entered into as of
January 31, 2018 (the “Amendment”), by and between EAST WEST BANK (“Bank”) and
IDENTIV, INC. (“Parent” or “Borrower”).

RECITALS

Parent and Bank are parties to that certain Loan and Security Agreement dated as
of February 8, 2017, as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2017 and that certain Second Amendment to Loan and Security Agreement dated as
of December 19, 2017 (collectively, the “Loan Agreement”). The parties desire to
amend the Loan Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.    The following definitions in Section 1.1 of the Loan Agreement are added
or amended in their entirety to read as follows:

“Approved Exchange” means the public stock exchange known as (i) NYSE or NASDAQ
in the United States, (ii) LSE, Euronext, Frankfurt Stock Exchange in Europe,
(iii) TSX in Canada, (iv) TWSE in Taiwan and (v) TYO in Japan.

“Borrowing Base” means an amount equal to (i) eighty five percent (85%) of
Eligible Accounts plus (ii) fifty percent (50%) of Eligible Inventory, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrowers; provided however, (x) the total amount of the Borrowing
Base with respect to clause (ii) above shall not exceed the lesser of Six
Million Dollars ($6,000,000) or fifty percent (50%) of the total Borrowing Base
at any time; and (y) the Borrowing Base may be revised from time to time by Bank
following each Collateral audit or as Bank deems necessary in Bank’s reasonable
judgment and after commercially reasonable notice thereof to Borrowers.

“EBITDA” means Borrowers’ earnings before interest, taxes, depreciation and
amortization expenses, determined in accordance with GAAP, and excludes
provision (benefit) for, net income (loss) attributable to non-controlling
interest, foreign currency losses (gains), impairment of goodwill, stock-based
compensation, one-time expenses not to exceed (x) $2,000,000 in the quarter
ended December 31, 2017 and (y) $200,000 for each fiscal quarter in FY 2018, and
restructuring and severance expenses not to exceed $300,000 per fiscal quarter.

 

1



--------------------------------------------------------------------------------

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
the capital stock of the account debtor is publicly traded on an Approved
Exchange, or such other account debtor that Bank approves on a case-by-case
basis.

“Nonformula Sublimit” means a sublimit for Nonformula Advances under the
Revolving Facility not to exceed the Three Million Dollars ($3,000,000) at any
time.

“Revolving Line” means a credit extension of up to Ten Million Dollars
($10,000,000); provided however that upon Bank’s receipt of an amendment to the
Intercreditor Agreement in form and substance satisfactory to Bank, the
Revolving Line shall increase to a credit extension of up to Twelve Million
Dollars ($12,000,000).

2.    The following is added after the end of the first sentence in
Section 2.1(a)(i) of the Loan Agreement:

Notwithstanding the foregoing, Borrowers may request Advances without regard to
the Borrowing Base (each, a “Nonformula Advance”), provided that the aggregate
amount of all Nonformula Advances shall not exceed the Nonformula Sublimit at
any time. Any Non-Formula Advance shall be deemed an Advance for all purposes of
this Agreement.

3.    Section 2.2 of the Loan Agreement is amended and restated in its entirety
to read as follows:

2.2    Overadvances. If (i) the aggregate amount of the outstanding Advances
(not including any Nonformula Advances) exceeds the Borrowing Base at any time,
or (ii) the aggregate amount of the outstanding Advances (including all
Nonformula Advances) exceeds the Revolving Line at any time; then Borrowers
shall immediately pay to Bank, in cash, the amount of such excess.

4.    Section 2.3(a)(i) of the Loan Agreement is amended and restated in its
entirety to read as follows:

(i)    Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at a per annum rate equal to
one percent (1%) above the Prime Rate.

 

2



--------------------------------------------------------------------------------

5.    The last sentence in Section 2.4 of the Loan Agreement is amended and
restated in its entirety to read as follows:

Within one (1) Business Day after clearance of any deposits into the Special
Depository Account, Bank shall credit all amounts paid into the Special
Depository Account to Borrowers’ operating account maintained at Bank, provided
however that following an Event of Default, Bank may, in its discretion credit
any amounts paid into the Special Depository Account first against any amounts
outstanding under the Revolving Facility, with any remaining balance of such
amount to a Borrower’s operating account maintained with Bank.

6.    Section 6.3(a) of the Loan Agreement is amended and restated in its
entirety to read as follows:

(a)    as soon as available, but in any event within twenty (20) days after the
last day of each month, a Borrowing Base Certificate signed by a Responsible
Officer in substantially the form of Exhibit C hereto;

7.    The following is added as a new clause (k) to the end of Section 6.3 of
the Loan Agreement:

(k) within thirty (30) days following the end of each year, a contract/address
list of Borrowers’ account debtors,

8.    Section 6.4 of the Loan Agreement is amended and restated in its entirety
to read as follows:

6.4    Audits. Bank shall have a right from time to time hereafter to audit a
Borrower’s Accounts and appraise Collateral at such Borrower’s expense, provided
that such audits will be conducted no more often than once every twelve
(12) months unless an Event of Default has occurred and is continuing.

9.    Section 6.9(b) of the Loan Agreement (Minimum Quarterly Debt Service
Coverage Ratio) is amended and restated in its entirety to read as follows:

(b)    [Intentionally Omitted].

10.    Exhibit D to the Loan Agreement is replaced in its entirety with the
Exhibit D attached hereto.

11.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Each Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

3



--------------------------------------------------------------------------------

12.    Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

13.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

14.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)    this Amendment, duly executed by Parent;

(b)    corporate resolutions and incumbency certificate executed by Parent;

(c)    payment of all Bank Expenses incurred through the date of this Amendment;
and

(d)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

IDENTIV, INC. By:  

/s/ Sandra Wallach

Name:   Sandra Wallach Title:   CFO EAST WEST BANK By:  

/s/ Kelvin Chan

Name:   Kelvin Chan Title:   Managing Director

 

5



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:                     EAST WEST BANK

FROM:               IDENTIV, INC.

The undersigned authorized officer of IDENTIV, INC., on behalf of itself and all
other Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (i) each Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below and
(ii) all representations and warranties of Borrowers stated in the Agreement are
true and correct as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
the annual financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and such other financial information is
prepared consistently from one period to the next; except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Borrowing Base Certificate

   Monthly within 20 days    Yes    No

A/R & A/P Agings

   Monthly within 20 days    Yes    No

Inventory report

   Monthly within 20 days    Yes    No

Compliance Certificate

   Monthly within 20 days    Yes    No

Monthly financial statements with compliance certificate

   Monthly within 30 days    Yes    No

Annual financial statements (CPA Audited)

   Annually within 180 days of fiscal year end    Yes    No

Annual operating budget, sales projections and operating plans approved by board
of directors

   Annually no later than 30 days prior to the beginning of each fiscal year   
Yes    No

Contract/address list of Borrowers’ account debtors

   Within 30 days of FYE    Yes    No

A/R and Collateral Audit

   Annual    Yes    No

Deposit balances with Bank

   $                Yes    No

Deposit balance outside Bank

   $                  

 

Financial Covenant

   Required      Actual      Complies  

Minimum Unrestricted Cash

   $ 4,000,000      $                     Yes        No  

Minimum trailing 3 month EBITDA - monthly

   $ 200,000      $                     Yes        No  

 

6



--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached.     BANK USE ONLY    
Received by:                                   
                                            Sincerely,     AUTHORIZED SIGNER    
Date:                                     
                                                     

 

    Verified:                                    
                                                 SIGNATURE     AUTHORIZED SIGNER

 

    Date:                                     
                                                      TITLE    

 

    Compliance Status                     Yes                No DATE    

 

7